NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312.  To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an exchange of telephone messages with applicant’s representative Christopher Linder on January 14, 2021, and January 15, 2021.
Claim 5 is amended as follows. Two chemical structures and the commas that follow each of the two structures are deleted from claim 5.  The structures to be deleted both appears on page 3 of the claim set dated January 5, 2021.  The structures to be deleted are: 

(1) the third structure in the second row of structures on page 3 of the claim set (i.e., the structures where X is an allyl group); and 

(2) the third structure in the fourth row of structures on page 3 of the claim set (i.e., the structure where X is a styrenyl group).
Response to Applicant’s Amendment
In the amendment dated January 5, 2021, applicant amended the claims to overcome the objections and rejections set forth in the Office Action dated December 22, 2020.  In view of the amendment, applicant’s remarks, and the above-described examiner’s amendment, all claim objections and rejections are withdrawn.
Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
With respect to claim 9, see page 6 of the Office Action dated December 22, 2020.
With respect to claims 1, 5, 7, 20, and 21, the closest prior art of record is considered to be Christian Lübke et al., Imprinted Polymers Prepared with Stoichiometric Template–Monomer Complexes: Efficient Binding of Ampicillin from Aqueous Solutions, 33 Macromolecules 5098 (2000) (“Lübke”) and Xiaoping Yang et al., Designed Boronate Ligands for Glucose-Selective Holographic Sensors, 12 Chem. Eur. J. 8491 (2006) (“Yang”).  The teachings of Lübke and Yang are discussed in the Office Action dated December 22, 2020.  Absent improper hindsight, nothing in the prior art of record would have motivated one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the boron-containing compounds taught by Lübke or Yang to achieve the structures recited by the present claims.
Any comments on these reasons for allowance considered necessary by applicant must be submitted no later than the payment of the issue fee, and, to avoid processing delays, any such comments should preferably accompany the issue fee.  The comments should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E. Hill whose telephone number is 571-270-1485 and whose fax number is 571-270-2485.  The examiner can normally be reached on Monday through Friday at 9:00 am through 5:00 pm Eastern Standard Time. 
Examiner interviews are available via telephone, in person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant may contact the examiner by telephone or use the USPTO Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo, can be reached at 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/ pair/PrivatePair.  Should you have questions on access to the Private PAIR system, 


/NICHOLAS E HILL/Primary Examiner, Art Unit 1767